Cochrane, J. (dissenting):
At the time of the death of Robert J. Fosket he was twenty-four years old and was living with his parents. The other members of the family consisted of an older brother and a younger sister and brother, aged sixteen and fourteen years, respectively, who were attending school. Robert had been paying to his mother fifteen dollars weekly. From her husband, who was a letter-carrier, she received fifty-four dollars twice a month. That was the only income of the family. With it she paid all household expenses, performing herself all the household services, including substantially all the laundry work. The oldest son was about to be married and leave home and was retaining with a view to that event all of his earnings, contributing nothing to the family. The mother testifies that she paid twenty-nine dollars a month for house rent and that the table supplies for the family of six cost from twenty-five to thirty dollars a week. If a deduction of one-third be made from this last item, which would be the proportionate share of that item chargeable to the deceased son and to the son who was about to marry and leave home, it follows that the one hundred and eight dollars a month contributed by the claimant’s husband to the family expenses would about pay the rent and table supplies for the family of four, leaving nothing for clothing, fuel and incidental expenses. In corroboration of this conclusion the claimant testified that since the death of Robert she had been obliged to use one hundred dollars which prior to that time she had saved. That saving represents the entire property of the family, except that her husband may, perhaps, have a fifty-dollar Liberty bond. I think it cannot be said that there is no evidence of dependency.
John M. Kellogg, P. J., concurs.
Award reversed and claim dismissed.